                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

DANIEL GENE MOSLEY,                           )
                                              )
                      Petitioner,             )
                                              )
vs.                                           )   Case Number CIV-18-668-C
                                              )
JIMMY MARTIN,                                 )
                                              )
                      Respondent.             )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner filed the present action pursuant to 28 U.S.C. § 2254, challenging the

constitutionality of his state court convictions. Pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B), the matter was referred to United States Magistrate Judge Bernard M.

Jones. Judge Jones entered a Report and Recommendation (“R&R”) on December 19,

2018, recommending the Petition be dismissed. Petitioner has timely objected.

       The substantive facts and law are accurately set out in Judge Jones’ R&R and there

is no purpose to be served in repeating them yet again. As Judge Jones noted, Petitioner’s

claims are clearly time barred and he had failed to offer sufficient evidence to obtain relief

through equitable tolling.     In his Objection, Petitioner offers additional argument in

support of his quest for application of the equitable tolling doctrine. However, that

evidence fails to demonstrate that his counsel was extraordinarily negligent as required by

Holland v. Florida, 560 U.S. 631, 652 (2010). Thus, Petitioner has failed to demonstrate

he is entitled to equitable tolling.
      Accordingly, the Court ADOPTS, in full, the Report and Recommendation of the

Magistrate Judge (Dkt. No. 17). Petitioner’s claim is clearly time barred, and it will be

DISMISSED with prejudice. A judgment will enter accordingly.

      IT IS SO ORDERED this 14th day of February, 2019.




                                           2
